Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made this application claims benefit of provisional application 62/772,433 filed on 11/29/2018.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 1-9 recite “a system for analyzing and evaluating …comprising ….risk/return graphic and dashboard.  
Here, Applicant has claimed a system defined merely by software or terms synonymous with software or files, such as graphics and dashboard, lacking storage on a medium, which enables any underlying functionality to occur.  It is not clear whether instructions are in executable form and therefore there is no practical application. The system has no physical components or structure and is thus considered non-statutory.

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
3.	Claims are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In particular, claim 1 recites in the preamble “a system for analyzing and evaluating …comprising ….risk/return graphic and dashboard”, the body of the claim does not contain any limitations indicating the structure of the system. A system or an apparatus claim should always claim the structure or the hardware that performs the function. Applicant’s claimed limitations consist of graphic and dashboard that do not describe the structure of the device. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In the instant case, Claims 1-17 are directed to system and method for analyzing and evaluating investment risk return performance of funds using risk return color graphics having four quadrants. The claims 1-17 are analyzed to see if claims are statutory category of invention, recites judicial exception and the claims are further analyzed to see if the claims are integrated into practical application if the judicial exception is recited and the claims provides an inventive as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update: Subject Matter Eligibility as set forth below:

Analysis:
Step 1: Statutory Category? This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 106.03.

Claim 1 is directed to a system comprising a graphics and dashboard for analyzing and evaluating investment performance of a fund. The claimed system is therefore directed to a non-statutory category of invention because claim failed to recite a structure or the hardware that performs the function (Step 1: NO).  
Claim 10 is directed to a process; i.e., a series of a method steps or acts, for dashboard for analyzing and evaluating investment performance of a fund. A process is one of the non- statutory categories of invention because the claim failed to positively recite the particular machine/hardware/computer to which it is tied by identifying the apparatus that accomplishes the method steps Step 1: NO).

Step 2A - Prong 1: Judicial Exception Recited? This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. There are no nature- based product limitations in this claim, and thus the markedly different characteristics analysis is not performed. However, the claim still must be reviewed to determine if it recites any other type of judicial exception.

Claims 1 and 10 is then analyzed to determine whether it is directed to a judicial exception. The claim recite plurality of steps of obtaining a plurality of data points, use data point to compute plurality of measures, generating risk/return graphic, generating dashboard, and assigning plurality of colors to plurality of section.”
The limitations of obtaining a plurality of data points, use data point to compute plurality of measures, generating risk/return graphic, as drafted, is a process that, under its broadest reasonable interpretation, is mathematical calculation/relationship similar to performing a resamples statistical analysis to generate a resampled distribution in SAP Am Inc., InvestPic, LLC. The claim further failed to recite generic computer component to execute recited steps  and claim therefore fall within the “mathematical concept” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. The recitation of a processor in this claim does not negate the mathematical concept of these limitations because the claim here merely uses the processor as a tool to perform the otherwise mathematical processes. See October Update at Section I(C)(ii). Thus, the above limitations of recite concepts that fall into the “mathematical concept” grouping of abstract ideas. (YES).

Step 2A - Prong 2: Integrated into a Practical Application? This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55.
Besides the abstract idea as described in Prong 1, the claim recites the additional “generating dashboard, and assigning plurality of colors to plurality of section” without any hardware executing the recited step. The claim 10 recites computer system in preamble. The computer system is recited at a high level of generality, i.e., as a generic processor performing a generic computer function automates analyzing and evaluating the investment performance of a fund.” The computer system in preamble recited without further details that represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also 
An evaluation of whether limitations in Step 2A are insignificant extra-solution activity is then performed. Note that because the Step 2A Prong 2 analysis excludes consideration of whether a limitation is well-understood, routine, conventional activity (2019 PEG Section III(A)(2), 84 Fed. Reg. at 55), this evaluation does not take into account whether or not limitation (a) is well-known. See October 2019 Update at Section III.D. When so evaluated, this additional element represents mere data generating dashboard, and assigning plurality of colors to plurality of section that is necessary for use of the recited judicial exception in analyzing and evaluating the investment performance of a fund using applicant’s predefined mathematical formula/equation. But the computing system in the preamble is recited so generically without any details that it represents no more than mere instructions to apply the judicial exceptions on a computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a controller. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the computer does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A: NO).

Step 2B: Claim provides an Inventive concept? This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. 

Step 2A Prong 2, there are two additional elements. 
The first is the computing device, which is configured to perform all the limitations recited. As explained previously, the computing device is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. The second additional element is limitation of generating dashboard, and assigning plurality of colors to plurality of section, which as explained previously is extra-solution activity, which for purposes of Step 2A Prong Two was considered insignificant. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the recitation of a computing system to generate dashboard, and assign plurality of colors to plurality of section using applicant’s mathematical formulation according to the definition is mere choosing/selecting color based specific mathematical pre-established criteria  is recited at a high level of generality, and, as disclosed in the specification, is also well-known. This limitation therefore remains insignificant extra-solution activity even upon reconsideration. Thus, limitation (a) does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept (Step 2B: NO). The claim is not eligible.
The claims as presented is a formula in isolation and it is not analogous to claims found in eligible Diamond v. Diehr which imposed meaningful limits that apply the formula to improve an existing technological process of transforming raw and uncured rubber to cured molded rubber. The computer in the Diehr precisely determines when to open the press and eject the cured rubber perfectly curing the rubber by repeatedly calculating the rubber cure time from this temperature measurement and comparing the computed cure time to the actual elapsed time. Diehr, which is not comparable to “generate dashboard, and assign plurality of colors to plurality of section using applicant’s mathematical equation as recited in the instant claims. Claims as recited do not provide any particular asserted inventive technology for performing those functions and therefore the claims are held patent ineligible (see Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims is not patent eligible. (NO).

Dependent Claims:
Examiner further reviewed the dependent claims 2-9 and 11-17 that could be added to the independent claims to make patent eligible. The dependent claims as recited pertains to additional steps which further describes selection of color for plurality of sections as recited in claim 10 itself as described above, and computing plurality of measures such as alpha ratio and beta coefficient, which appear to be a mathematical concept/relationships using a generic computer component that been found to be an abstract idea as described above. These dependent claims do not provide additional elements significantly more than the purported abstract idea that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The dependent claims as recited would not make the independent claim significantly more by incorporating them into the independent claims 1 or 10. Therefore, claims 1-17 are not patent eligible (NO). 


Remarks
The cited prior arts of record Packwood (U.S. U.S. Patent No. 7,006,992), TSchiegg et al. (U.S. Pub No. 2005/0192963), Wallman (U.S. Patent No. 6,801,199), Hofstrand and Peltier neither anticipates, nor fairly and reasonably teaches an invention as represented in the current claim set of claim 10. Wallman teaches analyzing and evaluating the investment performance of funds or portfolios thereof comprising a dashboard comprising the following sections: i) a risk/return section, il) a risk management section as recited in portion of claim1 and 10 of instant application (see abstract, Fig. 1 and 5; where interactive risk return control panel and a risk return graph panel that display risk return graph (see abstract, Fig. 1 and 5). Hofstrand teaches displaying risk return in four quadrant with high return high risk in first quadrant (claim 1) (see page 1, Fig. 1, column 1: 3rd paragraph). Packwood teaches displaying visual indicator of color of green, yellow or red for risk value ranges (claim 3) (see column 8, lines 15-46). Tschiegg et al. disclosed displaying risk management information in graphical user interface in response to authorized access (see abstract). Peltier disclosed displaying four quadrant in four different selected color (claim 2) (see page 5-6). 
Applicant is requested obviate the pending rejections under U.S.C. 101 and 112 as described above for further consideration of the application.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosures. The following are pertinent to current invention, though not relied upon:
Amundsen (U.S. Pub No. 2019/0266759) teaches presentation of risks.
Charles et al. (U.S. Pub No. 2006/0253356) teach displaying and communicating complex financial analysis information.

Corneil et al. (U.S. Pub No. 20100318395) teach analyzing risk in business architecture.
Rigley (U.S. Pub No. 2017/0061538) disclosed risk exposure matrix color coded for different level of risk/exposures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691 
11/19/2021